Case: 4:20-cr-00799-HEA-SRW Doc. #: 5 Filed: 12/10/20 Page: 1 of 2 PageID #: 15
                                                                                        FILED

                           IN THE UNITED STATES DISTRICT COURT
                                                                                      DEC 1 0 2020
                               EASTERN DISTRICT OF MISSOURI                         U S DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                     EASTERN DIVISION                                    ST. LOUIS

 UNITED STATES OF AMERICA,                        )
                                                  )
             Plaintiff,                           )
                                                  )
 v.                                               )     No.
                                                              4:20CR00799 HEA/SRW
                                                  )
 MICHAEL ANTHONY ROBINSON,                        )
                                                  )
             Defendant.                           )
                                                  )

                   MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Robert F. Livergood, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.         Defendant is charged with:

       (a)        an offense for which a maximum term of imprisonment of ten years or more is

                  prescribed

       (b)        an offense listed in Title 18, United States Code, Section 2251(a) (Production of
                                                                                         J

                  child pornography)

       2.         Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will
Case: 4:20-cr-00799-HEA-SRW Doc. #: 5 Filed: 12/10/20 Page: 2 of 2 PageID #: 16



reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.

         3.    The defendant is a threat to himself and the community. Defendant attempted to

produce and produced video recordings of a minor in a lascivious display of her genitals for the

purpose of producing visual depictions of such conduct. His conduct occurred over a course of

years.

         WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             Isl Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney
                                             Thomas F. Eagleton Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2200
